Hill, J.
1. Where a bank, in the exercise of a power of sale contained in a mortgage held by it as collateral security for a note made by the mortgagor, sells the land, and thereafter the purchaser, on the strength of a deed executed by the bank as attorney in fact for the mortgagor, institutes suit against the mortgagor to recover possession of the land, the bank has no such pecuniary interest in the suit as would disqualify relatives of the stockholders of the bank as jurors from trying the case.
2. Some of the grounds of the amended motion for new trial were abandoned, and the others are without merit.
3. The verdict for the plaintiff was supported by the evidence, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.